United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2358
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                      Michael Keavney, agent of Dyna-Mike

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: February 27, 2020
                              Filed: March 3, 2020
                                  [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

      Michael Keavney appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense pursuant to a plea agreement that contained an appeal

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
waiver. His counsel seeks leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), questioning whether the district court imposed a
substantively reasonable sentence.

       We conclude that the appeal waiver is valid, enforceable, and applicable to the
issues raised in this appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (stating that this court reviews de novo the validity and applicability of an
appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (stating that an appeal waiver will be enforced if the appeal falls within the
scope of the waiver, the defendant knowingly and voluntarily entered into the plea
agreement and the waiver, and enforcing the waiver would not result in a miscarriage
of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal, and grant counsel leave to
withdraw.
                      ______________________________




                                         -2-